Case 2:19-cr-00582-DRH-ARL Document 112 Filed 03/23/20 Page 1 of 1 PagelD #: 308

ADDABBO ® GREENBERG
LAW

TODD D. GREENBERG
DOMINIC L. ADDABBO *

GRACE ADDABBO GAMBINO
CAITLIN N. YOUNG**

COUNSEL TO THE FIRM:
HYMNAN J. GREENBERG (dec’d)
JILL C. STONE

HELEN P. EICHLER

ALAN T. ROTHBARD

*NY & FLA BAR
NY & NJ BAR

March 23, 2020

Via: ECF

Honorable Denis R. Hurley
United States District Court Judge
Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

RE: USA v. Eduard Matulik
Case No.: CR-19-582
Motion to Modify Bond
Honorable Sir:
Please be advised that this office represents the above-named Defendant.
Please accept this letter as a request for a modification of the bond, at the suggestion of
Pre-Trial Services Officer Marnie Gerardino, to include as a condition that ’Defendant must get
a mental health evaluation and treatment if recommended”.

The Defendant does not object to this modification of the bond.

Thank you for your attention herein.

a\z44\ 2o7Oo Very truly yours,
Ao ORDERED |
3/ ADDABBO & GREENBERG

 

ARIENE B - LIND Sey USI,
TDG/id

/s/Todd D. Greenberg, Esq. —

(718) 268-0400 FAX (718) 575-9869 * QUEENSLAW.COM * EMAIL: TODD@QUEENSLAW.COM
118-21 QUEENS BOULEVARD * SUITE 306 * FOREST HILLS, NY 11375
